437 F.2d 1205
J. W. RENFROE and Sara M. Renfroe, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 30041.
United States Court of Appeals, Fifth Circuit.
February 11, 1971.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Chief Judge.
Ira de Ment U.S. Atty., Montgomery, Ala., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Bennett N. Hollander, Ann E. Belanger, Attys., Dept. of Justice, Washington, D. C., for defendant-appellant.
Charles E. Porter, Henry B. Hardegree, Montgomery, Ala., for plaintiffs-appellees; appellees; Rushton, Stakely, Johnston & Garrett, Montgomery, Ala., of counsel.
Before CLARK, Associate Justice*, and GEWIN and RONEY, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


*
 Associate Justice United States Supreme Court (Ret.), sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966